Case 3:18-cV-00218-HTW-LRA Document 26 Filed 02/20/19 Page 1 of 15

IN THE UNITED STATES DISTRICT COUR'I`
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
LARRY COLEMAN, on his own
behalf and On behalf of ethers
Similarly situated PLAINTIFF
V. CIV[L ACTION NO_ 3118-CV-00213-HTW-LRA

KOCH Fool)S OF MISSISSIPPI7

LLC; KOCH MEAT CO., INC. and
JOHN DOES 1-10 DEFENDANTS

 

DEFENI)ANTS' MEMORANDUM IN SUPPORT OF THEIR MO'I`ION FOR
SUMMARY JUDGMENT ON PLAINTIFF'S FLSA CLAIMS

 

Scott W. Pedigo (Spedigo@bakerdonelson.com)
D. Sterling Kidd (skidd@bakerdonelson.corn)
R. Christopher White (rcwhite@bakerdonelson.corn)
Baker, Donelson, Bearman,
Caldwell & Berkowitz, P.C.
100 Vision Drive, Suite 400
Jackson, MS 39211
Telephone: (601) 351-2400

4823-4474-4836
2016061-[]0[]2| 'J’

Case 3:18-cV-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 2 of 15

TABLE OF CONTENTS

l. Coleman'S Work Clothlngl
ll. The DC'S Collective Bargaining Agreements. 5
III. Coleman'S FLSA Claims and the COurt‘S CM06
SUMMARY JUDGMENT STANDARD ';'

I, Coleman's FLSA Claim Fails Because Getting Dressed and Undressed for Work
Was Not Integral and Indispensable to His Principle Activities .............................. 7

ll. The DC'S CBAS Do Not Require Compensation For Getting Dressed and
Undressed, So They Preclude Coleman'S ClalrnlO

4828-44?4-4836
2016061-00021';'

Case 3:18-cV-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 3 of 15

INTR()DUCTION

Coleman alleged in his Amended Complaint that Koch Foods of Mississippi, LLC
("Koch Mississippi") and Koch Meat Co., lnc. ("Koch Meat") (collectively, "Det`endants")
violated the F air Labor Standards Act ("FLSA") because they permitted him to put on and take
off clothing that he wore for Work off the clock. He also alleged that Defendants retaliated
against him in violation of the FLSA for allegedly complaining about the altering of timecards
Coleman is wrong. But he has no viable claim under the FLSA because none of the clothing that
he wore for work was required and he could put on and take off the clothing at home. 'I`herefore,
the activity is not compensable as a matter of law. Moreover, even if the activity Was
compensable, Defendants are entitled to judgment on the claim because the Collective
Bargaining Agreements ("CBA") in place where he worked did not require that the time be paid.
Finally, Coleman conceded his FLSA retaliation claim. For these reasons, the Court should enter
judgment against Coleman on his FLSA claims brought under Counts II and III in the Amended
Complaint.

STATEMENT OF FACTS

I. Coleman's Work Clothing.

Coleman's FLSA claims relate to his Work for about six months at Koch Mississippi's
distribution center in Morton, Mississippi (the "DC").l The DC has various departments based
on the different work areas in the facility. The DC has four work areas pertinent here, each with

its own temperature setting: (l) the dock; (2) the controlled vacuum pack area ("CVP"); (3) the

 

1 Barely six months alter he started working at the DC, Coleman abandoned his job on November ':', 2016 without
notice and without giving any reason. Koeh Mississippi terminated his employment on November 11, 2016.
(November 1 l, 2016 Personnel Action Form, attached to Def`endanls' Motiou as Exhjbit "A") Koch Mississippi
gave Coleman a second chance Shortly after abandoning his ljob at the DC, Coleman applied for and was hired as a
driver at Koch Mississippi’s Morton, Mississippi slaughter plant. (November 14, 2016 Personnel Action Form,
attached to Defendants' Motion as Exhibit "B") During his deposition, Coleman's counsel explained that Coleman is
not pursuing any FLSA claim for his lime at the slaughter plant (Coleman Dcp. 65;10-14, attached to Dei`endanls'
Motion as Exhibit "C") Therel"ore, Coleman's work al the slaughter plant is not at issue in the present l\/lotionv

4828-44?4-4836
2016061-00021';'

Case 3:18-cV-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 4 of 15

freezer; and (4) the "blast." (Declaration of Bob Hudson, attached to Defendants' Motion as
Exhibit "D") The dock is kept at a temperature of approximately 34°, the CVP is kept at
approximately 28°, the freezer is kept at approximately -5°, and the blast is kept at approximately
-9°, but with an added wind chill factor_ (Hudson Dec., 1[ 3, Ex, D) Coleman worked in the dock
and the CVP, (May 2?`, 2016 Personnel Action Forrn, attached to Defendants' Motion as Exhibit
"'E'- Coleman Dep_ ar ?;9_13, 3;10_12, Ex_ C)2

Coleman and the other dockaVP employees were not required to wear any particular
type of clothing and certainly were not required to wear protective equipment in the traditional
sense. (Coleman Dep., 23:20-24:12; 21 :23-22:4, Ex. C) They were permitted, but not required,
to purchase and wear a freezer suit manufactured by RefrigiWear. (Coleman Dep. 23:20-24:1'1',
Ex. C) Coleman opted for the r`reezer suit, but he could wear it to and from work_ (Coleman
Dep. 25:4-6, 25:16-26;25, Ex. C); Hudson Dec. 11 5, Ex, D)3

With respect to the first point, Coleman explained that he was free to choose what he
wore for his work:

Q, But you would wear what you called RefrigiWear coveralls and you
would wear gloves, either cotton or the wool gloves?

A. Correct.

Q, All ri ght_ Now describe for me what you mean by these RefrigiWear
coveralls. Can you tell me what you mean by that. What are those?

A, Well, they were your basic set of coveralls with the zipper that came all
the way down to the wrist and all the way down to the feet.

***

 

2 Plaintif’f also occasionally filled-in in temporary capacity as a truck driver moving trucks around outsidev (Coleman
Dcp. 818-12; 12115-21, Ex. C)

3 There is a locker room at the DC, and employees are permitted to rent a locker and get dressed in the locker room.
(Coleman Dep. 54:18-55:12, Ex. C) They are, however, not required to, and even employees who rented a locker
were permitted to wear their clothes to and from work. (Id. 24;18-25:6, Ex. C)

48 28-44'1’4-4 836
2016061-00021'7

Case 3:18-cV-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 5 of 15

Q. Was that something you put on over your street clothes?
A. Correct.
Q_ Did some people - well, you mentioned that some people might order

something else but you had this RefrigiWear coverall. Did some people wear
other things other than this coverall clothing that you're talking about or this other
suit that other people would purchase?

A. Yes. Basically whatever kept you warm.

***

Q. Okay. So in the CVP room the people that worked in there could wear
whatever they wanted to keep them warm. They didn't have particular items they
had to wear?

A. No.
So they could wear whatever they wanted?

(Nodded head aft`irmatively,)

Yes.

Okay. If they weren ‘t wearing coveralls like you wore or the other suit

Q

A

Q, That's a yes?

A

Q

that you described what type of items would people wear to keep them warm?

A, 1 can give you an example.
Q. Sure.
A. Some of the new guys coming out of the temp service who hadn't ordered

a suit yet, they wore their regular street clothes: jeans, boots, jacket, hat and
gloves that were provided.

Q. I'm glad you mentioned the hat again. What type of hat are you referring
to when you say you wore a hat?

A, lt was also a RefrigiWear hat, but just a skull cap l guess would be the
correct term.

Q_ Aiid t shouth have mentioned this or asked this with respect to the (`VP
room, but jumping back to thatjob white you were working in the CVP room,

48 28-44'}’4-4 836
2016061-00021'7

Case 3:18-cV-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 6 of 15

were the cold weather coveraiis, was that required or if you could take it [home,]
could you just not wear those?

1 t was kind ofth to yoa.
Okay. What about the hat? Was that up to you?

The same thing.

@P'QF>

How about the gloves?

A, The same thing tt's up to yoa.
(Coleman Dcp. 21:6-15; 21:20-22:4; 23:20-24:1?; 28:15-24, Ex. C) (emphasis added) 'I`he same
was true when he would fill-in as a spot driver. He wore gloves by choice to keep his hands
from getting dirty and could also slip on a reflective vest that was hanging in the truck for
whomever drove. (Coleman Dep. 2?:8-28:14) Of course, if he chose to put those on, he would
already be working on his paid shift (Coleman Dep. 46:2-4?:16)

Simply put, Coleman was not required to wear any specific type of clothing to perform
his job.

Coleman also confirmed that he could wear his clothes to and from work:

Q. Was [the hat] something that you could wear in from home, like arrive
with it or did you -

A, Yes.
Q. On the coveralls, could you come in with those from home as well?
A. Correct.
=i= =i= *
§§ If you wanted to could you wear your coveralls horne at the end of the
y?

A, If l wanted to, yes.

Q, l guess at the end of the day while you worked in the CVP room if you
wanted to you could wear the hat and gloves horne if you wanted to?

A. Correct.

4828-44?4-4836
2016061-00021';'

Case 3:18-cV-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 7 of 15

Q. Let's jump back to the beginning of the day when people are coming to
work. Did some people, in fact, wear some of their coid weather gear in from
home as opposed to keeping them in a locker like you did?

A, Yes.

Q. At the end of the day did some people wear their cold weather clothing
home as opposed to keeping them in a locker like you did?

A. Yes.

(Coleman Dep. 24:13-23; 25:16-26:6, Ex. C) In addition to conceding that some of his co-
workers wore their clothes to and from work, Coleman explained that he too wore some of them
(his boots) to and from work, although he chose to leave most of the outfit in a work locker_
(Coleman Dep_ 26;1?_21, Ex. C)4

II. The DC's Collective Bargaining Agreements.

During Coleman's six month stint at the DC, two CBAS that the United Food &
Commercial Workers, Local 1529, negotiated on his behalf governed the terms of his
employment The first CBA had an effective date of June 4, 2013 and expired on June 4, 2016,
and the second CBA had an effective date of June 5, 2016, and will expire on June 8, 2019.
(June 4, 2013 CBA, at l, attached to Defendants' Motion as Exhibit "F;" June 5, 2016 CBA, at l,
attached to Defendants' Motion as Exhibit "G") Neither CBA obligated Defendants to pay

employees for time spent putting their clothes on or taking their clothes off. (Id.)

 

`l Ultimately, whether Coleman wore his clothes to and l`roin work or kept them in his locker is immaterialA Summary
judgment is appropriate because he had the option of wearing the items to and from work. Also, Coleman testified
that he had 10 minutes after the start of his shi ft at l lp_m. before he had to be at his workstation ready for work and
could put on his clothes during that time as wcll. (Coleman Dcp. 36:6-9, Ex. C) At thc end ofthc shif`t, he could
wear his clothing home ii` he wanted to, or sometimes he would get undressed and then clock-out. (Coleman Dcp.
45:1-46:1, Ex. C) Similarly, during the meal period, Coleman could keep all of his clothes on in the break room if
he wanted to, and he clarified in his deposition that he was not seeking to recover for any time during his meal
period. (Coleman Dcp. 44:11-16; 68:13-69:?, Ex. C)

48 28-44'}’4-4 836
2016061-00021'7

Case 3:18-cV-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 8 of 15

III. Coleman's FLSA Claims and the Court's CMO.

In his Amended Cornplaint, Coleman alleged that he was required to wear "personal
protective equipment" and that Koch Mississippi "did not require employees to clock in [before]
donning their personal protective equipment, nor did it require employees to doff personal
protective equipment [before] clocking in." (Am. Compl. 11 8-9, Dkt. No. 3) Coleman also
alleged that he "routinely would don his personal protective equipment before clocking in and
dof`f his personal protective equipment after clocking out" and that Koch Mississippi did nothing
to prevent that. (ld. 1|1] ll, 13) Under Count II, he alleged that this alleged conduct violated the
FLSA because he "worked" in excess of forty (40) hours per week and was not paid overtime for
the time he spent donning and doffing the items he wore and also alleged that he was entitled to
bring his action as a collective action on behalf of all similarly situated employees (Id. 1]‘|] 45-
62)

Coleman also alleged that Koch Mississippi management "would alter his time cards to
deny him payment for hours in excess of forty, both straight time and overtime." (Id. 11 2?) He
alleged that he protested the alleged alterations and was disciplined and ultimately terminated
because of his protests (Id. 1[ 30) Under Count [II, Coleman alleged that the purported
retaliation violated the FLSA. During Coleman's deposition, however, he conceded the
retaliation claim as mistaken (Coleman Dcp. 1165:19-6?:4, Ex. C)

In its Case Management Order, the Court established an initial discovery period on the
issue of class certification and set a deadline of December 31, 2018, for Coleman to file a motion
to conditionally certify his FLSA claims as a collective action. (CMO, Dkt. No. 9) Coleman

elected not to file one.

48 28-44'}’4-4 836
2016061-00021'7

Case 3:18-cV-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 9 of 15

SUMMARY JUDGMENT STANDARD

Summary judgment is proper when, viewing the evidence most favorably to the
nonmoving party, "the pleadings, depositions, . . . and admissions on file, together with any
affidavits," show there is no genuine issue of material fact, and the movant is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(c). Summary judgment allows the parties and
the judiciary to obtain a "just, speedy and inexpensive determination of every action." Ceiotex
Corp. v. Catrett, 4?"?' U.S. 31?, 32'? (1986); see aiso Littie v. Liquid Air Corp., 3?` F.3d 1069,
10?5 (Sth Cir. 1994). Once the moving party's initial burden is satisfied, the burden shifts to the
nonmoving party to produce specific and "significant probative evidence" of a genuine issue of
material fact. Id.

Summary judgment should be granted where a plaintiff "has failed to make a sufficient
showing on an essential element of her case with respect to which she has the burden." Cetotex,
4?? U.S. at 322. Mere unsubstantiated or conclusory allegations are not sufficient to withstand
summary judgment_the Plaintiff must present meaningful record evidence. Littte, 3'?` F.3d at
1075.

ARGUMENT

I. Coleman's FLSA Claim Fails Because Getting Dressed and Undressed for
Work Was Not Integral and Indispensable to His Principle Aetivities.

Coleman seeks compensation for the non-compensable activity of putting on and taking
off his work clothes, not for any work he perfonned. I-Ie has no viable claim under the FLSA.

The FLSA "ensures that employees are paid for all hours worked in a given workweek,
including overtime." Gatewood v. Koch 1"oods ofMississi})pi, LLC, 569 F. Supp. 2d 68?, 591
(S_D_ Miss. 2006) (emphasis added)_ The FLSA, however, does not define the terms “work” or

“workweek,” and broad interpretation of those terms by the Supreme Court led Congress to enact

48 28-44'}’4-4 836
2016061-00021'7

Case 3:18-cv-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 10 of 15

the “Portal-to-Portal Act.” Sandifer v. U.S. Steel Corp., 5'i'l U.S. 220, 225 (2014). The Portal-
to-Portal Act limited compensable time by excluding:
activities which are preliminary to or postliminary to [the] principal activity or
activities [that an employee is employed to perform], which occur either prior to
the time on any particular workday at which Sueh employee commences, or

subsequent to the time on any particular workday at which he ceases, such
principal activity or activities

Id. (quoting 61 Stat. 8?`, 29 U.S.C. § 254(a)).

“The [Supreme] Court has interpreted the term ‘principal activity or activities’ in the
Portal-to-Portal Act to include all activities that are an ‘integral and indispensable part of the
principal activities."’ Bridges v. Empire Scaffoid, L.L.(.`., 875 F_3d 222, 225-26 (Sth Cir_ 20]?)
(quoting hitegrity Stajjing$ot'utions, hic. v. Bush, 135 S. Ct. 513, 51? (2014)). An activity is
“integral and indispensable” if it “is an intrinsic element of those activities and one with which
the employee cannot dispense if he is to perform his principal activities.” td. (quoting Busk, 135
S. Ct. at 51'?). In Busk, the Supreme Court further clarified the issue by stating that “[t]he
integral and indispensable test is tied to the productive work that the employee is employed to
pe)forrn.” 135 S. Ct. at 519 (emphasis in original). Thus, many activities are not l'work", and
thus not compensable under the FLSA, even though they may be tangentially related to job
duties Sandifer v. U.S. Steel Corp., 5'?] U.S. 220, 225 (2014).

For example, in Busk, the Supreme Court held that required security screenings were not
integral and indispensable to warehouse employees‘ work of retrieving and packing products for
shipment Busk, 135 S. Ct. at 515, 518-19. Therefore, the time was not compensable as a matter
of` law. Id. In the present case, the time that Coleman may have decided to spend before and
after his shift slipping on or off various clothing items of his choosing also is not compensable
Indeed, the employer in Busk required the security screenings, which made employees remove

items from their clothes such as wallets, keys, and belts and pass through medical directors

8

48 28-44'}’4-4 836
2016061-00021'7

Case 3:18-cv-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 11 of 15

before and after every shift. td. at 515. Even though the additional activity was required to take
place after each shift, the Court held the time associated with it was not compensable because it
was not integral and indispensable to the productive work the employees were employed to
perform td. at 519. Here, Coleman simply decided to put on and take off a few additional
pieces of clothing that he stored in his locker at work and that he wore for his own comfort That
is not compensable

Moreover, when an employee's clothes can be worn to and from work, putting the clothes
on and taking them off is not integral and indispensable, and therefore, not compensable See
Llorca v. Sherif)f Cottier Cty., Fia., 893 F.3d 1319, 1324-25 (l lth Cir. 2018). In fact, Ltorca
went well beyond excluding just clothing from compensation The plaintiffs were former
sheriffs deputies who alleged that they should have been paid for time spent putting on and
taking off their uniforms: duty belt, radio, pepper mace, baton strap, magazine pouch, flashlight,
handcuffs, holster, and ballistics vest. Id. at 1322_ The officers put on all of the items at home
before work_ The Eleventh Circuit rejected the officers‘ claim, holding that "the mere fact that
the deputies must go through the activity of donni ng and do ffing the gear in order to have it
available when they are on duty does not make the donning and do ffing process an intrinsic
element of law enforcement." ld. at 1324-25. The Court further explained that "the fact that the
deputies need their protective gear in order to perform their principal activities is insufficient to
establish that the donning and doffing process is an intrinsic part of their principal law
enforcement duties." Id.

Ltorca is consistent with the Department of Labor's ("DOL") regulatory interpretations
as well as the holdings of numerous courts The DOL‘s May 31, 2006 Memorandum states that
"[i]t is our longstanding position that if employees have the option and the ability to change into

the required gear at home, changing into that gear is not a principal activity, even when it takes

9

48 28-44'}’4-4 836
2016061-00021'7

Case 3:18-cv-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 12 of 15

place at the plant." Wage and Hour Adv. Memo. No. 2006-2 (May 31, 2006); see also Labrioia
v. (_`Iinton Entmt. Mgmt., LLF, No. ]5-C-4]23, 20]? WL 1150989, *12 (N.D. lll. Mar. 28, 201?)
(exotic dancers were not entitled to compensation because they could change clothes and put on
make-up prior to arriving at work); Atford v. Perdue harms tnc., No. 5:07-cv-8? (CAR), 2008
WL 8?9413, at * (M_D. Ga. Mar. 287 2008) (plaintiffs were not entitled to compensation for time
spend putting on hair nets, beard nets, goggles, ear plugs, boots, or bump caps because they
constituted "generic personal gear" that could be brought from home). Similarly, Coleman is not
entitled to compensation for the time spent putting on or taking off clothing he chose to wear
while working at the DC because he could put the clothing on at home and take it off there too.

For these reasons the Court should enter summary judgment on Plaintiffs purported
donning and doffing claim_ Coleman is not entitled to compensation for the time he spent
getting dressed and undressed.

II. The DC's CBAs Do Not Require Compensation For Getting Dressed and
Undressed, So They Preclude Coleman's Claim.

Defendants are entitled to summary judgment on Coleman's FLSA claim for an
additional, independent reason. Coleman's union did not negotiate for employees to be paid for
getting dressed or undressed for work.

ln 1949, Congress amended the FLSA “to address the conduct [of] . . . changing clothes
and washing_by adding [29 U.S.C. § 203(0)].” é`andifer, 5?1 U.S. at 226. Section 203(0)
specifically provides:

ln determining for the purposes of [the minimum-wage and maximum-hours

Sections] of this title the hours for which an employee is employed, there shall be

excluded any time spent in changing clothes or washing at the beginning or end of

each workday which was excluded from measured working time during the week

involved by the express terms of or by custom or practice under a bona fide
collective-bargaining agreement applicable to the particular employee

10

48 28-44'}’4-4 836
2016061-00021'7

Case 3:18-cv-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 13 of 15

29 U.S.C. § 203(0). "Simply put, the statute provides that the compensability of time spent
changing clothes or washing is a subject appropriately committed to collective bargaining."
Sandifer, 5'?'1 U.S. at 226. Accordingly, this Court has held that "when employees and union
representatives are conclusively aware of the facts surrounding compensation policies for
changing clothes at the beginning and end of each workday, and reach an agreement under a
CBA that does not compensate employees for the time," the company may point to the CBA as a
defense Gatewood, 569 F_ Supp_ 2d at ?00; see aiso Atien, 593 F.3d at 457 ("Thus, as long as
there was a company policy of non-compensation for time spent changing for a prolonged period
of time_allowing the court to infer that the union had knowledge of and acquiesced to the
employer's policy_and a CBA existed, the parties need not have explicitly discussed such
compensation when negotiating the CBA.").

l"

In addition, in Sandgfer, Justice Scalia explained that clothes' denotes items that are
both designed and used to cover the body and are commoniy regarded as artic).'es rjdress_" 5';'0
U.S. at 22? (emphasis in original) (internal citations omitted). The Supreme Court held that this
definition "encompasses the entire outfit that one puts on to be ready for work." td. at 231_
There were twelve items at issue in Sandifer, and the Court found that nine of them were
considered "clothing:" (1) a flame-retardant jacket; (2) a pair of pants; (3) a hood; (4) a hard hat;
(5) a snood; (6) wristlets; (i') work gloves; (8) leggings; and (9) metatarsal boots. td. at 233_
The only non-clothing items were (1) safety glasses; (2) earplugs; and (3) a respirator. td.

ln this case, the items at issue are: (1) either pants and a jacket (or a set of coveralls); and
(2) a skull cap. (Coleman Dep. 1111 21:10-24:3, Ex. C) They are clothing There were two CBAs
in place during Coleman's employment at the DC. (CBA, Ex. F; CBA, Ex. G) Neither provides

that employees will be paid for time spent putting their clothes on before their shift or taking

their clothes off after their shift. Since the Union did not negotiate for the DC's employees to be
ll

48 28-44'}’4-4 836
2016061-00021'7

Case 3:18-cv-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 14 of 15

paid for the time spent changing in and out of clothing before and after his paid shifts, Coleman's
donning and doffing claim is precluded by § 203(0), and the Court should grant Defendants'
Motion for Summary Judgrnent on this additional ground.

CONCLUSION

Coleman is not entitled to be paid for putting on his clothes before work and taking them
off after work. He could wear clothing of his own choosing and he was permitted to wear his
clothes to and from work, so the activity was not integral and indispensable to his job duties
Also, Coleman's labor union did not negotiate for the time to be paid. In addition, Coleman
conceded his claim for retaliation under the FLSA as mistaken For these reasons, Coleman is
unable to recover under his FLSA claims as a matter of law, and Defendants respectfully request
that the Court enter judgment against Coleman on his claims in Counts 11 and 111 in the Amended
Complaint.

This the 20th day of February, 20]9.

Respectfully submitted,

KOCH FOODS OF MISSISSIPPI, LLC AND
KOCH MEAT CO., INC.

By their Attomeys,

BAKER, DONELSON, BEARMAN, CALDWELL
& BERKOwITz, PC

/s/Scott W. Pedigo
SCOTT W. PEDIGO

 

Scott W. Pedigo (st)edigo@bakerdonelson.coml
D. Sterling Kidd (skidd@bakerdonelson.com)
R_ Christopher White (rcwhite@bakerdonelson_com)
Baker, Donelson, Bearman,
Caldwell & Berkowitz, P.C.
100 Vision Drive, Suite 400
Jackson, MS 39211

 

 

12

48 28-44'}’4-4 836
2016061-00021'7

Case 3:18-cv-OO218-HTW-LRA Document 26 Filed O2/20/19 Page 15 of 15

CERTIFICATE OF SERVICE

On February 20, 2019, 1 electronically transmitted a true and correct copy of the
foregoing document to the Clerk of Court for filing using the CMtECF system, which will send

notification of such filing to all counsel of record.

/s/ Scott W. Pedigo
SCOTT W. PEDIGO

13

48 28-44'}’4-4 836
2016061-00021'7

